Case 1:20-cv-21254-BB Document 47-18 Entered on FLSD Docket 07/02/2021 Page 1 of 3




                    EXHIBIT 17
        Case 1:20-cv-21254-BB Document 47-18 Entered on FLSD Docket 07/02/2021 Page 2 of 3




From: Regan, Christopher <cregan@buckleyfirm.com>
Sent: Monday, June 21, 2021 1:12 PM
To: 'braunsteinj@sec.gov' <braunsteinj@sec.gov>; Petrilla, Antony <PetrillaA@SEC.GOV>
Cc: greenbergb@gtlaw.com; Viswanatha, Veena <vviswanatha@buckleyfirm.com>
Subject: Search Terms for OIG database

Josh,

We write to follow up on the hearing before Judge Louis last Friday. We look forward to learning how many documents in the
Office of Interpretation and Guidance’s database hit on the terms “Apple” and “convertible”. We also look forward to
confirmation of whether it is possible to search for the term “convertible note,” or whether you can only search for one word
at a time.

We also ask that you run the below search terms in the database and let us know how many documents hit on each of these
terms. We understand that Judge Louis has ordered the SEC at this time to produce documents that hit on two additional
terms, and we ask that you provide this information so that we can identify the two additional terms.

Trader
Factors
Microcap
Statute
Discount
Spread
144
Hold
Advertise
Business
Penny
Invest
Investment
Conference

Please let us know if you would like to discuss. Thanks.

Chris


Christopher F. Regan
Partner
Buckley LLP
2001 M Street NW
       Case 1:20-cv-21254-BB Document 47-18 Entered on FLSD Docket 07/02/2021 Page 3 of 3
Suite 500
Washington, DC 20036
T 202.349.7970
M 202.255.2943
cregan@buckleyfirm.com
www.buckleyfirm.com
